Citation Nr: 1637185	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the nonservice-connected burial benefits in the amount of $300.00 were paid.   

REPRESENTATION

Appellant represented by:  New York State Division of Veterans' Affairs

       
ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.  The Veteran died in April 1996.  The appellant is the Veteran's surviving spouse.   

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which found that burial benefits in the amount of $300.00 were previously paid and that another claim for benefits was denied.  In February 2014 RO in Philadelphia, Pennsylvania continued to deny the claim for additional benefits and has current jurisdiction. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in April 1996 at a non-VA facility; the cause of death listed on the state death certificate was natural causes. 

2.  The Veteran was in receipt of a nonservice-connected disability pension at the time of his death. 

3.  The appellant is the Veteran's surviving spouse and incurred unreimbursed burial expenses; internment was in a National Cemetery. 

4.  The RO received the appellant's timely claim for burial expenses with all necessary documentation in April 1996. 

5.  Notwithstanding the absence of evidence in the record, it is undisputed that entitlement to unreimbursed burial expenses under the law in effect in April 1996 was warranted.  

5.  The record does not contain evidence of the award or payment of nonservice-connected burial benefits.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits in the amount of $300.00 are met.  U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600 (b) (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this case, there is no dispute that the appellant was entitled to nonservice-connected burial benefits in 1996.  Therefore, no notice is required for the downstream issue of whether the appellant was actually issued payment for the benefits.  Moreover, the file contains a timely claim for the benefits with all necessary supporting documentation.  As discussed further below, the Board finds that VA has not met its duty to assist by obtaining and providing the appellant with evidence to show that the benefits were actually paid.  

This appeal arose from a June 2009 in which the RO denied a claim for nonservice-connected burial benefits because an earlier claim received in April 1996 had been granted and that $300.00 had already been paid.  The appeal also arose from a February 2014 RO decision that denied entitlement to nonservice-connected burial benefits because the appellant's most recent claim, received in July 2013, was not within two years after the Veteran's burial.  The appellant does not dispute the amount of the burial benefit.  Rather, she contended in a June 2009 notice of disagreement and in an April 2015 substantive appeal that she did not receive the benefits. 

As in effect in 1996, where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial, may be payable under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600 (b).  For deaths on or after April 1, 1988, but before October 1, 2011, VA will pay up to $300 toward burial and funeral expenses.

The Veteran died in April 1996.  He had no service-connected disabilities but was in receipt of a nonservice-connected disability pension.  The cause of death on the state death certificate was "natural causes."   

The record contains the appellant's April 1996 timely claim for burial benefits with copies of the Veteran's death certificate and invoice for unreimbursed funeral expenses, which were stamped as received by the RO in New York in April 1996, nine days after the Veteran's death.  The RO acknowledged receipt of the claim in correspondence on May 6, 1996 and requested additional copies of the death certificate and invoice for funeral expenses.  The appellant provided additional copies which were stamped as received by the RO later the same month.  

In correspondence dated May 24, 1996, the RO in New York determined that the Veteran's cause of death was not service-connected and granted entitlement to a survivor's pension.  There was no mention of award or denial of burial benefits and no other correspondence in the file addressing this claim at that time. 

In May 2006, the RO received the appellant's second claim for burial benefits.  However, in correspondence in March 2007, the RO acknowledged receipt of the appellant's earlier claim in May 1996 but reported that the "paperwork" associated with the claim had been lost and requested that the appellant resubmit.  In June 2008, the RO denied burial benefits because the information requested was not submitted within one year even though the information was in the file and the RO had already granted entitlement to a survivor's pension.  The appellant expressed timely disagreement in June 2008, noting that she did not recall receiving a payment, and requested a copy of the negotiated check.  

In June 2009, the RO again acknowledged receipt of the original claim in April 1996.  The RO noted, "Based on the evidence provided you were paid $300.00 as reimbursement for burial costs.  You are not entitled to anymore (sic) money.  This was the amount allotted for a veteran whose death was not service-connected and was buried in a National Cemetery."  Although the evidence of record had established a nonservice-connected cause of death and burial in a National Cemetery, there was no evidence of record to show the award of burial benefits and payment of $300.00. 

In correspondence in October 2009, the RO provided the same explanation and noted that there was no record of the payment being returned.  In an October 2009 Congressional Tracking Information report, a VA representative noted that the burial benefits were awarded on May 24, 1996 and referred the issue to a finance office.  In a March 2010 electronic mail note, a VA representative acknowledged that the Virtual VA electronic claims file did not contain an award letter.   In June 2010 and June 2011 telephone contact reports, the appellant continued to request evidence that she had been granted and paid the $300.00 burial benefits.  A VA representative advised the appellant to call the U.S. Treasury Department.  
The appellant submitted another claim in July 2013.  In February 2014, the RO in Philadelphia continued to deny the claim because it was not received within two years after the Veteran's burial.  The appellant continued to express disagreement in October 2014.   In a March 2015 statement of the case (SOC), the RO continued to deny the claim, repeating the rationale issued by the RO in New York in June 2009.  The SOC fails to cite any evidence in support of the conclusion.     

The Board finds VA did not fulfill its duty to assist the appellant.  The appellant is competent to report that she did not receive a payment for nonservice-connected burial benefits.  Other than conclusions by adjudicators, there is no evidence of record to support the ROs' findings that entitlement to burial expenses was granted and that the benefits were paid in the amount of $300.00.  The cited May 24, 1996 decision addressed only entitlement to a survivor's pension.  The decision acknowledged that the Veteran's death was not service-connected but is silent on the issue of burial benefits.  On different occasions, the ROs in New York and Philadelphia inaccurately noted that supporting documents were lost when they were in the file or that the claim was not timely received when it had been received in April 1996.

Finally, the ROs found that a $300.00 payment was granted and sent to the appellant, but there is no evidence of record to support this finding such as notice to the appellant of the award, paper or electronic record of disbursement of the funds, or copies of a check that was either negotiated or returned as undelivered.  Considering that the appellant's claim has been pending for more than 20 years, that the amount at issue is small, and that there is no evidence of record to show that an award was granted and payment made, the Board finds that a remand for additional research is not cost effective and that a well-documented payment of $300.00 for nonservice-connected burial benefits is warranted.    




ORDER

Payment of nonservice-connected burial benefits in the amount of $300.00 is granted. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


